Citation Nr: 1505582	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been added to the record to reopen the claim as to whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The appellant served on active duty from March 1967 to March 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant's case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In September 2014, the appellant presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an administrative decision dated in July 1970, the appellant's character of discharge was determined to be a bar to VA benefits; the appellant did not appeal this decision.  

2.  Evidence submitted subsequent to the RO's July 1970 decisions bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of eligibility to VA benefits.

3.  The appellant was inducted into service in March 1967 and was discharged for the good of the service in March 1970 under undesirable conditions to escape trial by general court martial.

4.  The character of the appellant's discharge was upgraded to a general discharge under honorable conditions in December 1977 under the Department of Defense (DoD) Special Discharge Review Program (SDRP); on Naval Discharge Review Program (NDRP) review of the previous decision on an individual basis in May 1978, the upgraded discharge was not affirmed.

5.  The appellant did not meet the VA criteria for insanity at the time he committed the offense leading to his discharge for the good of the service. 


CONCLUSIONS OF LAW

1.  The July 1970 administrative decision determining that the appellant's discharge from service was a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014).

2.  New and material evidence sufficient to reopen the issue of whether the appellant's discharge from service is a bar to VA benefits has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The character of the appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under applicable criteria of the VCAA, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to applications to reopen, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim. 

In the present case, the appellant was informed in a September 2008 letter that in order to reopen his claim, he needed to provide new and material evidence regarding the characterization of his discharge.  It was also explained what new and material evidence meant.  He was provided with a copy of the pertinent regulation, 38 C.F.R. § 3.12, and advised of the evidence VA would obtain on his behalf and the evidence which it was his responsibility to submit.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the appellant of both the issue on appeal (reopening of the claim due to prior final RO decision) and the evidence necessary to substantiate the claim (new evidence since the July 1970 decision that had not been heard or seen before).  As to the merits of the claim, the VLJ identified the matter of insanity as before the Board and questions were directed toward identifying his state of mind at the time the events relating to discharge transpired.  The appellant's extensive testimony regarding his discharge papers and the upgrade process also reflects his actual knowledge of what is required to reopen the claim and establish qualifying service.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the VLJ.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the testimony and statements provided at the Board hearing, it is clear that the appellant has actual knowledge of what the evidence must show to justify reopening his claim and a favorable decision on the merits.

In any event, the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Neither the appellant nor his representative has suggested any prejudice.  Thus, adjudication of his claim at this time is warranted. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service personnel and treatment records have been obtained, and the appellant testified at a Board hearing.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the appellant's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

B.  New and Material Evidence

The appellant's discharge from service was first determined to be a bar to VA benefits in a July 1970 administrative decision, as his discharge was considered undesirable at the time.  The appellant did not appeal this decision nor did he submit new and material evidence within the applicable one year period.  38 C.F.R. § 3.156(b) (2014).  The July 1970 administrative decision is the final prior decision on this issue.

Subsequent to the July 1970 administrative decision, the appellant submitted a corrected DD-214, DD-215MC and supporting paperwork showing that his discharge had been upgraded to general, under honorable conditions, as of October 1977.  This upgrade satisfies the low threshold requirement for new and material evidence and the issue is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

C.  Discharge from Service

A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

Where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) ; 38 C.F.R. § 3.12(a) (2014).

As applicable herein, a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2014).

A discharge or release because of one of the offenses specified in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  (1) Acceptance of an undesirable discharge to escape trial by general court martial.  38 C.F.R. § 3.12(d) (2014).  

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. § 1553, sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), provided that certain requirements are met.  38 C.F.R. § 3.12(g)(1)-(3) (2014).  Unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in 38 C.F.R. § 3.12(g), an honorable or general discharge awarded under the DoD's special discharge review program effective April 5, 1977, does not remove any bar to benefits imposed by 38 C.F.R. § 3.12.  38 C.F.R. § 3.12(h)(2).  These provisions of law arose from the enactment of Public Law 95-126, § 1(a) (Oct. 8, 1977), which added 38 U.S.C.A. § 5303(e) and engendered 38 C.F.R. § 3.12(g), (h).

A review of the appellant's service personnel records indicates that he was granted an undesirable discharge for the good of the service in order to escape trial by court-martial due to absence without leave.  This is considered a dishonorable discharge and a bar to VA benefits.  38 C.F.R. § 3.12(d)(1) (2014).

In September 1977, the appellant applied to the DoD's SDRP and requested that his undesirable discharge type be upgraded to honorable.  On review, the Discharge Review Board determined in October 1977 that the appellant met the primary and secondary criteria, which included consideration of prior service decorations, and education.  However, the Discharge Review Board also determined that the appellant's record of service, with a record of service of conduct of 3.0, three nonjudicial punishments and 198 days lost time did not warrant characterization as fully honorable.

In a May 1978 letter, the Department of the Navy advised the appellant that his discharge had been reviewed again by the Naval Discharge Review Board (NDRB), as required by Public Law 95-126, and that the NDRB had determined that the appellant would not qualify for upgrading under the new, uniform standards for discharge review.  It was also noted that the character of discharge he had received under the previous review under the DoD SDRP had not been changed.  The appellant was subsequently issued a DD Form 215, stating, "Discharge review under PL 95-126 and a determination has been made that characterization of service is warranted by DOD SDRP 4 Apr 77."  According to VA's Adjudication Procedural Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section B, para. 11(c), such narrative constitutes an unfavorable second review.  The appellant's upgraded discharge was not affirmed by the discharge review board.

Accordingly, the appellant's discharge, initially upgraded to a general discharge under honorable conditions in October 1977, did not remove the bar to benefits.  The Board must now look to the original discharge and facts and circumstances.  Initially, the appellant has contended that he was suffering from posttraumatic stress disorder (PTSD) at the time he was absent without leave (AWOL).  He had completed one year of combat service in Vietnam and his time being AWOL was a prolonged deviation from his normal method of behavior.  He was trying to avoid the stresses and difficulties of coming back to society.  Prior to returning from Vietnam, he had not used illegal drugs.  He also asserts that he was not aware of court martial or a discharge to avoid court martial.  He was never placed in the brig or demoted in rank. 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

The Board finds that the appellant was sane at the time he was AWOL.  Establishing a causal connection between the insanity and the act(s) is not required; however, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); Stringham, 8 Vet. App. at 445; VAOPGCPREC 20-97.  In this case, the Board finds that the appellant has not met his burden of showing that he was insane.  First, the service treatment records reflect no evidence of a major psychiatric disorder or, indeed, any relevant complaints.  Service personnel records indicate that during service the appellant signed a statement acknowledging that his request for a discharge for the good of the service was based on his commission of a violation of Article 86 of the Uniform Code of Military Justice, absence without leave from September 1969 to January 1970, that his commission of this offense rendered him triable by court martial and that the maximum permissible punishment for such offense included a bad conduct discharge.  He also signed a statement in February 1970 indicating that he used marijuana two or three times in Vietnam, and since returning from Vietnam had used LSD approximately 40 times, mescaline approximately 20 times, opium one time and hashish many times.  He also noted alcohol use.  He indicated he had previously admitted the use of drugs because he wanted to get out of the military and while he felt he could currently stay from drugs, he wanted to be released from active duty.  The Board finds it significant that he gave a history of starting drug use when he was offered drugs by friends.  He made no mention at the time of difficulty adjusting after return from Vietnam or any other reason for his drug use.  The Board acknowledges that the appellant has been diagnosed with PTSD, as demonstrated in the report of an April 1998 VA mental disorders examination.  At that time, the examiner concluded that the appellant at least met the provisional criteria for PTSD, with some difficulty in establishing stressor criteria as the appellant's presentation suggested psychogenic memory loss.  The appellant gave a history at the examination of using drugs to try to fit in and that he "couldn't deal with it."  None of the history obtained by the examiner suggests an inability on the part of the appellant to understand the nature, full import and consequences of his acts, inherent in a finding of insanity.  As noted earlier, behavior attributable to a substance abuse disorder or mental illness is not insane behavior or identical to insanity.  Here, the Board also finds that the appellant was sane at the time he was absent without leave.  He has not met his burden to submit sufficient evidence of his insanity.  Under these circumstances, the Board finds that the appellant's discharge is considered to have been issued under dishonorable conditions.  

As there is no indication that the appellant received a bad conduct discharge, or that any of the bars listed in 38 C.F.R. § 3.12(c) applies in this case, the character of the appellant's service is not considered a bar to healthcare and related benefits authorized by Chapter 17 of Title 38 of the United States Code.  38 C.F.R. § 3.360(b).  

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A.§ 5107(b) (West 2014).  The evidence establishes that the appellant's service was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations, except as noted above with respect to healthcare.  As such, the claim is denied.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for eligibility to VA benefits has been received, the application to reopen is granted.  To this extent only, the appeal is granted.

The appellant's discharge from military service is a bar to the award of VA benefits, except health care under Chapter 17 of 38 United States Code; the appeal is denied on the merits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


